NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 16a0195n.06

                                          No. 15-6010

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                          FILED
MICHAEL A. CANNON, Executor for and on                 )                Apr 07, 2016
behalf of the Estate of Christine Cannon,              )           DEBORAH S. HUNT, Clerk
                                                       )
       Plaintiff-Appellant,                            )   ON APPEAL FROM THE UNITED
                                                       )   STATES DISTRICT COURT FOR
v.                                                     )   THE WESTERN DISTRICT OF
                                                       )   KENTUCKY
PNC FINANCIAL SERVICES GROUP AND                       )
AFFILIATES LONG TERM DISABILITY                        )
PLAN,                                                  )
                                                       )
       Defendant-Appellee.


       BEFORE: MERRITT, SUHRHEINRICH, and DONALD, Circuit Judges.


       PER CURIAM. Michael A. Cannon, executor for and on behalf of the Estate of Christine

Cannon, appeals the district court’s judgment on the administrative record in favor of The PNC

Financial Services Group, Inc. and Affiliates Long Term Disability Plan (“Plan”) in this action to

recover long term disability (“LTD”) benefits pursuant to the Employee Retirement Income

Security Act of 1974 (ERISA), 29 U.S.C. § 1132(a)(1)(B).

       Christine Cannon worked for The PNC Financial Services Group as an investigations

senior analyst, a sedentary job involving computer and telephone use. After undergoing a

hysterectomy on October 26, 2012, Cannon returned to work on December 31, 2012, but stopped

working a few days later due to abdominal and pelvic pain. Cannon reported that she could

“type[] and do everything except sit.” (RE 22, Page ID # 89). Cannon subsequently made a

claim for LTD benefits under the Plan, which was administered by Liberty Life Assurance
No. 15-6010, Cannon v. PNC Fin. Servs. Group & Affiliates Long Term Disability Plan

Company of Boston (“Liberty”). To be eligible for LTD benefits under the Plan, the participant

must be disabled, which means for the first two years that “your disability makes you unable to

perform the material or essential duties of your own occupation as it is normally performed in the

national economy.” (RE 22-4, Page ID # 283). Liberty initially determined that Cannon was

eligible to receive LTD benefits but advised her that “we will continue to review your claim and

request medical documentation to support your continued disability.” (RE 22-2, Page ID # 202).

After referring her claim for medical and vocational reviews, Liberty discontinued Cannon’s

LTD benefits on the basis that she no longer met the Plan’s definition of disability. Cannon filed

an appeal, which Liberty denied, maintaining that she no longer met the Plan’s definition of

disability.

        Cannon then brought this ERISA action to recover LTD benefits under the Plan. The

district court granted judgment on the administrative record in favor of the Plan, concluding that

Liberty’s decision to deny Cannon’s LTD benefits was neither arbitrary nor capricious. This

timely appeal followed.

        Where, as here, the plan grants the plan administrator “discretionary authority to

determine eligibility for benefits or to construe the terms of the plan,” we “review the

administrator’s denial of benefits under the arbitrary-and-capricious standard.” Shaw v. AT & T

Umbrella Benefit Plan No. 1, 795 F.3d 538, 546 (6th Cir. 2015) (quoting Firestone Tire &

Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)). “Under the arbitrary-and-capricious standard,

we must uphold the plan administrator’s decision if it is ‘the result of a deliberate, principled

reasoning process’ and ‘supported by substantial evidence.’” Id. at 547 (quoting DeLisle v. Sun

Life Assurance Co. of Can., 558 F.3d 440, 444 (6th Cir. 2009)). Our review, however, “is not a

rubber stamp. We must still evaluate the quality and quantity of the medical opinions on both

sides.” Cox v. Standard Ins. Co., 585 F.3d 295, 302 (6th Cir. 2009).

                                              -2-
No. 15-6010, Cannon v. PNC Fin. Servs. Group & Affiliates Long Term Disability Plan

       In her initial interview with Liberty, Cannon reported that she was suffering from

abdominal and pelvic pain, that sitting caused the worst pain, and that she could “type[] and do

everything except sit.” (RE 22, Page ID # 89). Cannon’s activities questionnaire submitted in

support of her claim for LTD benefits indicated that she was unable to sit for any length of time

and that she could not engage in any gainful employment because of “sever[e] pain” and an

inability to sit. (RE 22-1, Page ID # 176, 178). Cannon’s records from several physicians and

from physical therapy reflected her complaints of severe pelvic or vaginal pain, particularly

when sitting. (RE 22, Page ID # 129; RE 22-1, Page ID # 158, 163; RE 22-2, Page ID # 186,

189, 191, 214-15, 217-18, 231-32). After performing a cystoscopy and laparoscopy on March

26, 2013, Dr. Robert McQuady with the Pelvic Pain Regional Specialty Center diagnosed

Cannon with pelvic abdominal pain, intra-abdominal adhesions, and pudendal neuralgia. (RE

22-2, Page ID # 237). Dr. McQuady instructed Cannon to be off work from the date of the

surgery until approximately April 23, 2013, and noted that her “[r]eturn to work will be further

discussed at post-operative appointments.” (RE 22-2, Page ID # 230).

       Liberty discontinued Cannon’s LTD benefits on April 15, 2013. In doing so, Liberty

relied on a peer review prepared by Dr. Stuart Glassman with the Medical Consultants Network.

Dr. Glassman stated that Cannon’s “impairments currently are subjective complaints of

abdominal pain, no clear etiology,” failing to mention Dr. McQuady’s diagnosis of pudendal

neuralgia. (RE 22-3, Page ID # 263). Dr. Glassman concluded:

       It is felt that she does have a work capability, and it is at least light duty, lifting 20
       pounds maximally, 10 pounds frequently, 8 hours a day, 5 days a week. Her
       motor examination was normal, even with complaints of abdominal pain. It is felt
       that based upon her pain complaints, only occasional bending, kneeling, and
       squatting would be appropriate for her. She could drive occasionally, as well.

(Id.). Although Cannon’s sedentary job involved sitting most of the time and she complained of

pain while sitting, neither Liberty nor Dr. Glassman addressed her ability to sit.

                                                 -3-
No. 15-6010, Cannon v. PNC Fin. Servs. Group & Affiliates Long Term Disability Plan

       In support of her appeal from the denial of LTD benefits, Cannon submitted a letter from

Dr. McQuady stating:

       She is unable to work. Her job requires that she be able to sit and patient has
       intense pain with sitting. She was diagnosed with pudendal neuralgia as well as
       pelvic floor muscle dysfunction and these conditions are associated with pain with
       sitting and it is not possible for the patient to perform a job that requires that she
       sit.

(RE 22-3, Page ID # 269). In denying Cannon’s appeal, Liberty noted receipt of Dr. McQuady’s

letter but stated that “no further contemporaneous examination or treatment records have been

provided to validate his assertions that Ms. Cannon remained restricted and limited such that she

was unable to work.” (RE 22-3, Page ID # 274). Liberty once again recited the restrictions

identified by its medical reviewers without addressing Cannon’s ability to sit.

       Liberty’s decision to deny benefits was arbitrary and capricious for two reasons. First,

Cannon asserted that she could not perform her job because her pelvic pain made her unable to

sit. Liberty failed to consider that Cannon’s two diagnoses—pudendal neuralgia and pelvic floor

muscle dysfunction—are associated with pain while sitting. Those diagnoses and their effects

are precisely the anatomic explanation we require for a demonstration of pain. To fail to address

them is an arbitrary and capricious denial of benefits. See Yeager v. Reliance Standard Life Ins.

Co., 88 F.3d 376, 382 (6th Cir. 1996) (“In the absence of any definite anatomic explanation of

plaintiff’s symptoms, we cannot find that the administrator’s decision was arbitrary and

capricious.”).

       Second, Liberty’s failure to consider Dr. McQuady’s letter without supplemental medical

evidence was arbitrary and capricious. See Glenn v. MetLife, 461 F.3d 660, 672 (6th Cir. 2006)

(“[T]he failure to consider evidence that is offered after an initial denial of benefits renders a

final denial of benefits arbitrary and capricious.”).        Dr. McQuady’s letter provided an

explanation for Cannon’s need for disability based on existing medical evidence—namely,

                                               -4-
No. 15-6010, Cannon v. PNC Fin. Servs. Group & Affiliates Long Term Disability Plan

Cannon’s two diagnoses as a result of the recent surgery that he performed on her and that she

was still recovering from—and should have been addressed by Liberty.

       “[W]here the problem is with the integrity of the plan’s decision-making process, rather

than that a claimant was denied benefits to which [s]he was clearly entitled, the appropriate

remedy generally is remand to the plan administrator.” Shaw, 795 F.3d at 551 (quoting Elliott v.

Metro. Life Ins. Co., 473 F.3d 613, 622 (6th Cir. 2006)). Because we cannot say that Cannon

was clearly entitled to benefits, the appropriate remedy is to remand to Liberty for a full and fair

inquiry into her claim for LTD benefits.

       For the foregoing reasons, we VACATE the district court’s judgment and REMAND the

case for proceedings consistent with this opinion.




                                               -5-